Exhibit 10.6(f)

 

HORACE MANN EDUCATORS CORPORATION

2002 INCENTIVE COMPENSATION PLAN

Employee Restricted Stock Units — Deferral Election Form

 

An Employee may use this form to elect to defer performance-based Restricted
Stock Units (“RSUs”) granted under the 2002 Incentive Compensation Plan or any
successor plan (the “Plan”) of Horace Mann Educators Corporation (the
“Company”). Elections may be made with respect to RSUs granted             ,
             for which the performance period will end             ,
            . If you elect deferral, your RSUs (including any additional RSUs
resulting from dividend equivalents on the RSUs covered by your elections) will
be settled in accordance with your elections and other terms set out below. Any
election you make on this Form will apply only if RSUs are actually granted to
you and have terms such that the election can be given effect. The Company has
no obligation to grant RSUs to you at any time, or to provide any particular
terms of RSUs to you if they are in fact granted. Deferrals are subject to all
terms of the Plan and any RSU Agreement, which terms will automatically be
incorporated herein by reference. This includes any additional restrictions as
may be necessary in order that the deferral will be effective under newly
enacted Section 409A of the Internal Revenue Code and regulations thereunder.

 

  1. Name:                             

 

  2. I elect to defer             % of the performance-based RSUs that the
Company granted to me under the Plan during             .

 

  3. Event that will trigger distribution and settlement of RSUs (unless
previously forfeited or settled under another controlling provision of the Plan
or RSU Agreement) (select only one):

 

  q At fixed date of                      , 20        .

 

  q Upon attainment of age             .

 

  q Upon termination of my service as an employee of the Company for any reason.
I acknowledge that, if I qualify as a “key employee” under Section 409A,
distributions following my termination of service cannot be made until the six
month anniversary of my termination of service.

 

  4. Form of distribution and settlement of RSUs (select only one):

 

  q Lump-sum distribution of shares.

 

  q Annual installments of shares over a fixed period of         years (not
exceeding five), commencing on the January 1 that coincides with or next follows
the event triggering distribution.

 

The undersigned hereby elects to defer the indicated RSUs in accordance with the
Plan, any RSU Agreement, and the elections set forth above. The undersigned
acknowledges that this election is irrevocable with respect to the RSUs covered
by this Form.

 

Dated this                  day of             ,             .

 

Employee Signature:                                          

 

You must complete this form by             ,             , and return to Kathi
Karr by             ,          at

1 Horace Mann Plaza Springfield, IL 62715 Phone 217/788-5106